DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I claims 1-15 in the reply filed on 5/20/2022 is acknowledged.
Claims 16-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the plurality of panels further comprises at least one handle panel, the handle and the central partition each comprise a respective portion of the at least one handle panel”. In claim 1, it recites the “plurality of panels” comprise of “a front panel, a back panel, a first side panel, and a second side panel”, however, looking at the drawings it does not appear those panels include a handle panel. Claims 8-11 are rejected for their dependence on claim 7.
Claim 15 recites the limitation "the voucher" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    394
    830
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    296
    263
    media_image2.png
    Greyscale

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUPTON US 2,384,480.
With regards to claim 1, LUPTON discloses a carrier for holding a plurality of containers, the carrier comprising: a plurality of panels extending at least partially around an interior of the carrier, the plurality of panels comprises a front panel 51, a back panel 51, a first side panel 4, and a second side panel 4; a central partition 34 that divides the carrier into a front portion and a back portion, with each of the front portion and the back portion having at least one divider flap  27 to divide the front portion and the back portion into respective compartments for receiving a respective article; and a plurality of reinforcement flaps (A) foldably connected to a respective panel of the plurality of panels, the plurality of reinforcement flaps comprises at least one divider reinforcement flap 34 reinforcing the at least one divider flap.

	With regards to claim 2, LUPTON discloses the at least one divider reinforcement flap 34 is in at least partial face-to-face contact with the respective at least one divider flap. (when it is in the position of Fig. 7)

	With regards to claim 3, LUPTON discloses the at least one divider reinforcement flap 34 is separably connected to the respective panel of the plurality of panels at a respective tear line.

	With regards to claim 4, LUPTON discloses the at least one divider flap 27 in the front portion of the carrier is a front divider flap foldably connected to the central partition 36 and extending to the front panel, and the at least one divider flap 27 in the back portion of the carrier is a back divider flap foldably connected to the central partition and extending to the back panel.

	With regards to claim 5, LUPTON discloses the at least one divider reinforcement flap 34 is a front divider reinforcement flap in at least partial face-to-face contact with the front divider flap 27, and the plurality of reinforcement flaps further comprises a back divider reinforcement flap 34 in at least partial face-to-face contact with the back divider flap 27.

	With regards to claim 6, LUPTON discloses a handle 21 in the central partition 36.

	With regards to claim 7, LUPTON discloses the plurality of panels further comprises at least one handle panel, the handle and the central partition 36 each comprise a respective portion of the at least one handle panel.

	With regards to claim 8, LUPTON discloses the at least one handle panel comprises a handle portion foldably connected to a handle reinforcement portion, the handle comprises the handle reinforcement portion and the handle portion.

	With regards to claim 9, LUPTON discloses the plurality of reinforcement flaps (A) further comprises a handle reinforcement flap foldably connected to the at least one handle panel, the handle comprises the handle portion, the handle reinforcement flap, and the handle reinforcement portion in overlapping relation.

	With regards to claim 10, LUPTON discloses the handle panel is a first handle panel, the handle portion is a first handle portion of the first handle panel, the handle reinforcement portion is a first handle reinforcement portion of the first handle panel, the handle reinforcement flap is a first handle reinforcement flap foldably connected to the first handle panel, the plurality of panels further comprises a second handle panel comprising a second handle portion foldably connected to a second handle reinforcement portion, and the plurality of reinforcement flaps further comprises a second handle reinforcement flap foldably connected to the second handle panel.

	With regards to claim 11, LUPTON discloses a first handle flap foldably connected to the first handle reinforcement portion and a second handle flap foldably connected to the second handle reinforcement portion, and the handle comprises the first handle panel, the first handle flap, the first handle reinforcement flap, the second handle panel, the second handle flap, and the second handle reinforcement flap.

	With regards to claim 12, LUPTON discloses the plurality of reinforcement flaps (A) further comprises at least one of a front reinforcement flap in at least partial face-to-face contact with the front panel and a back reinforcement flap in at least partial face-to-face contact with the back panel.

	With regards to claim 13, LUPTON discloses the central partition 36 comprises a first handle panel in at least partial face-to-face contact with a second handle panel, each handle panel comprises a respective handle portion foldably connected to a respective handle reinforcement portion, the at least one divider flap in the front portion of the carrier is a front divider flap foldably connected to the central partition and extending to the front panel, the plurality of reinforcement flaps further comprises a back divider flap foldably connected to the central partition and extending to the back panel, the at least one divider reinforcement flap is a front divider reinforcement flap in at least partial face-to-face contact with the front divider flap, and the plurality of reinforcement flaps further comprises a back divider reinforcement flap in at least partial face-to-face contact with the back divider flap, the plurality of reinforcement flaps further comprises a first handle reinforcement flap foldably connected to the first handle panel, a second handle reinforcement flap foldably connected to the second handle panel, a front reinforcement flap foldably connected to the front panel, and a back reinforcement flap foldably connected to the back panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUPTON US 2,384,480 in view of ARNESON US 3,010,604.
With regards to claim 14, LUPTON discloses the claimed invention as stated above but it does not specifically disclose the at least one divider reinforcement flap provides a voucher that is removable from the interior of the carrier.
However, ARNESON teaches that it was known in the art to have a carrier that has at least one divider reinforcement flap provide a voucher 61 (with 48) that is removable from the interior of the carrier. (Col 4:21-34 and 4:70-5:36)
The inventions of LUPTON and ARNESON are both drawn to the field of containers that are capable of holding items such as bottles. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the divider reinforcement flap in LUPTON by providing a removable voucher as taught by ARNESON for the purposes of providing a promotional display for a desired amount of time.

With regards to claim 15, the combination of LUPTON in view of ARNESON inherently discloses the at least one divider reinforcement flap is a front divider reinforcement flap and the voucher is a first voucher that is removable from the interior of the carrier, and the plurality of reinforcement flaps further comprises a back divider reinforcement flap that provides a second voucher that is removable from the interior of the carrier.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736